Citation Nr: 0733596	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  04-12 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
operative right total hip replacement with degenerative joint 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1979 to August 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  The Board remanded the case to the 
RO in November 2006 for additional development.

As noted in the Board's prior remand, the evidence of record 
reasonably raises a claim for service connection and a 
separate evaluation for a tender scar of the right lateral 
hip.  This matter is referred to the RO for appropriate 
action. 


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its duties 
to notify and assist the appellant by obtaining and fully 
developing all relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision.

2.  The veteran's right hip disability is manifested by some 
limitation of motion and complaints of pain and weakness, but 
it is not manifested by residuals of weakness, pain, or 
limitation of motion, moderately severe in degree.


CONCLUSION OF LAW

The criteria for rating in excess of 30 percent for post-
operative right total hip replacement with degenerative joint 
disease are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. § 4.71a, Diagnostic Codes 5054, 5255 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 and Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) 
(2007).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises from a claim 
for an increased rating for residuals of a post-operative, 
total hip replacement.  The Board notes that the veteran's 
original claim was received in September 1999.  However, the 
veteran was not provided notice regarding the VA's duty to 
notify and to assist prior to the adjudication of this claim.  
As a result, the veteran's claim was remanded for proper 
notice in accordance with VCAA requirements.  In December 
2006, the Appeals Management Center (AMC) notified the 
veteran regarding information and evidence necessary to 
substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
claimant was expected to provide.  The veteran was advised to 
notify VA of any information or evidence he wished VA to 
retrieve for him.  In addition, the claimant was provided an 
attachment outlining how VA determines the disability rating 
and the effective date pursuant to the Court's ruling in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
AMC then readjudicated the veteran's claim in an April 2007 
supplemental statement of the case (SSOC).  Therefore, the 
Board finds that the content of the December 2006 notice 
comports with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), and any timing deficiency has been 
cured by the April 2007 SSOC.

With respect to the duty to assist, the Board notes that the 
veteran has undergone VA examinations in conjunction with his 
claim for service connection.  38 C.F.R. § 3.159(c)(4).  
There is no objective evidence indicating that there has been 
a material change in the veteran's condition since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination reports are thorough and the examinations in this 
case are adequate upon which to base a decision.  The records 
satisfy 38 C.F.R. § 3.326.  

Additionally, the claimant's service medical records and 
pertinent post-service medical records have been obtained, to 
the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  
 
Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  

Evidence and Background

The veteran filed his original claim for service connection 
for a right hp injury in September 1999.  He was service 
connected for arthritis of the right hip via a February 2000 
rating decision.  In September 2002, the veteran underwent 
right total hip replacement at Meadowcrest Hospital in 
Gretna, Louisiana.  Following that procedure, a November 2002 
rating decision granted the veteran's claim for a temporary 
evaluation of 100 percent disability status for the period of 
September 30, 2002 through October 31, 2003; a 30 percent 
disability evaluation was then to be assigned effective from 
November 1, 2003.  In a May 2004 rating decision, an 
extension of the temporary total rating was granted with the 
30 percent rating assigned effective from December 1, 2003.  

An October 2003 VA examination revealed that the veteran had 
a one-third of an inch shortening in his right leg, and that 
he wore a lift to correct that deficiency.  The veteran 
complained of "occasional aching," but had "excellent gait 
and posture."  He was able to "bear full weight in the 
right lower extremity," and he had "almost complete normal 
range of motion of the right hip with the only deficiency 
being that he can internally rotate only 10 rather than the 
normal 40 degrees."  

Following the October 2003 examination, the veteran's 
disability rating for his hip condition was confirmed and 
continued at 30 percent in a November 2003 rating decision.  
The veteran filed a notice of disagreement in December 2003, 
asserting that, "I have severe weakness, pain on motion and 
extreme limitation of motion with instability."

A February 2004 statement of the case affirmed the veteran's 
rating decision and continued his 30 percent disability 
evaluation.  The veteran submitted a timely formal appeal in 
March 2004 in which he indicated that private medical 
evidence would be submitted "very soon."  Although the 
veteran was provided with a 60-day extension to submit any 
additional evidence in May 2007, the Board notes that 
additional medical evidence has not been received.

In February 2004, the veteran was afforded an additional VA 
examination.  At that time, the veteran complained of back 
pain.  The veteran also stated that the predominant problem 
with his right hip was stiffness and staying in one position 
too long.  The veteran had atrophy of the right calf and 
thigh, and ambulated with a limp favoring his right leg.  The 
examiner noted that his back flexed to 90 degrees, extended 
30 degrees, and rotated right and left to 30 degrees.  The 
veteran's right hip had a tender, 6-inch lateral scar.  The 
veteran's hip flexion was 75 degrees with an internal 
rotation flexion of 10 degrees and an external rotation 
flexion of 30 degrees.  Hip abduction was 25 degrees with a 
10 degree adduction.  External rotation extension was listed 
as 45 degrees, while internal rotation extension was 20 
degrees.  The veteran was diagnosed with degenerative joint 
disease of the lumbar spine at that time.

An August 2004 supplemental statement of the case continued 
the veteran's 30 percent disability rating for his total 
right hip replacement.  

In November 2006, the veteran's claim was remanded due to 
inadequate VCAA notice.

Law and Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Under Diagnostic Code 5054, a 100 percent evaluation may be 
assigned for hip replacement (prosthesis) with prosthetic 
replacement of the head of the femur or of the acetabulum for 
1 year following implantation of prosthesis.  A 90 percent 
evaluation may be assigned following implantation of 
prosthesis, with painful motion or weakness such as to 
require the use of crutches.  A 70 percent evaluation is 
assignable for markedly severe residual weakness, pain or 
limitation of motion following implantation of prosthesis.  
With moderately severe residuals of weakness, pain or 
limitation of motion, a 50 percent evaluation may be 
assigned.  The minimum rating assignable is 30 percent.  38 
C.F.R. § 4.71a, Diagnostic Code 5054.

During the veteran's February 2004 VA examination, the 
veteran complained of chronic stiffness of the right hip, 
resulting in his hip "staying in one position too long," 
and pain.  His right leg was slightly shorter than his left, 
and he wore a heel lift to compensate.  Atrophy in his right 
calf and thigh was reported, and he walked with a limp that 
favored his right leg.  The examiner did not note the use of 
crutches, canes, braces or any mobility devices.

Because neither the VA examiner of October 2003, nor the VA 
examiner of February 2004, noted moderately severe pain, 
limitation of motion, or weakness, or the necessity of an 
assistive ambulatory device, an increased rating under 
Diagnostic Code 5054 is not warranted at this time.  

The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5250 to 
5255 (2007) below, provide criteria for rating hip and thigh 
disabilities.  The Board has considered whether more than the 
minimum 30 percent rating for a right hip replacement may be 
assigned under Diagnostic Codes 5250, 5252, 5254, or 5255.

Diagnostic Code 5250 requires ankylosis of the hip.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86).  However, there is no 
evidence of ankylosis or complete immobility of the right 
hip.

Diagnostic Code 5252 provides a 40 percent rating where 
flexion is limited to 10 degrees.  However, the evidence does 
not reveal flexion limited to 10 degrees.  As noted above, 
the veteran's flexion was 75 degrees at the February 2004 VA 
examination, and almost complete normal range of motion was 
reported on the earlier October 2003 VA examination.

Increased evaluations under Diagnostic Codes 5254 and 5255 
require flail joint or fracture of the femur.  However, there 
is no evidence of a flail hip joint, or of any fracture.

The Board has also considered whether factors including pain 
and weakness as addressed under 38 C.F.R. §§ 4.10, 4.40 and 
4.45 (2007) would warrant a higher rating.  See DeLuca v. 
Brown, 8, Vet. App. 202 (1995).  However, even considering 
the complaints of stiffness and pain as reported by the 
veteran, given the clinical evidence of record, the Board 
finds that the evidence does not provide a basis for a 
finding of additional limitation of motion due to such 
factors that would approximate the criteria for a disability 
rating in excess of 30 percent based on limitation of motion.  
There simply is no indication that the veteran has 
experienced pain or weakness so disabling as to result in 
flexion limited to 10 degrees or less, so as to warrant a 40 
percent disability rating under Diagnostic Code 5252.

Further,  there is no clinical evidence of loosening or of 
instability of the prosthetic joint of the right hip or of 
severe pain, following the one-year convalescent period for 
the total right hip replacement, to warrant an increased 
rating under any diagnostic code.

Accordingly, the Board finds that the disability evaluation 
for the veteran's right hip disability, the residuals of a 
total right hip replacement, is best evaluated as 30 percent 
disabling under Diagnostic Code 5054.




ORDER

Entitlement to an evaluation in excess of 30 percent for 
post-operative right total hip replacement with degenerative 
joint disease is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


